Mr. Justice Hill
dissenting:
I concur in the conclusion that the decree purporting to quiet title is evidence of title sufficient to start the running of the seven year statute of limitations. T cannot agree because in the suit to quiet title the last name of the defendant was spelled “Warwick” instead of “Warnick” that the testimony fails to establish that the claim of title under the decree was made in good faith. In that suit service was by publication. It set forth a description of the land, gave the correct initials of the alleged fee owner, and, *473otherwise properly described him with the exception of using the letter “w” in his last name where “n” should have been used. The service by publication at least indirectly advised the world that the plaintiffs claimed to be the owners, stating the name of the opposing claimant correctly, with the exception of one letter. The plaintiffs thereafter showed their good faith by paying all taxes for more than seven years. I am of opinion that when these facts were shown they were sufficient to. establish good faith, and that instead of the plaintiffs being required to furnish further testimony of good faith, the burden was upon the defendant to overcome the case made. This was the position of the trial judge and in which I think he was right.